number release date tl-n-1474-00 cc fip b4 uil no january internal_revenue_service national_office field_service_advice memorandum for assistant district_counsel acting associate chief_counsel financial institutions and products lon b smith subject from this field_service_advice responds to your memorandum on date-a field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend date-a taxpayer parent year-1 dollar_figurea dollar_figureb dollar_figurec issue whether a chronological tracing of an insurance company’s gross_receipts from sales of capital assets is a proper means of identifying qualifying sales transactions for purposes of the abnormal capital_loss deduction under sec_832 when the insurance company’s total receipts from sales or exchanges of capital assets during the taxable_year are greater than the maximum amount of those sales which under the statute are considered made for the purpose of obtaining funds to pay abnormal insurance losses conclusion sec_832 provides that an insurance_company may treat capital assets as sold or exchanged to pay abnormal insurance losses only to the extent that the gross_receipts from those sales are not greater than the excess of the sum of certain specified cash disbursements during the taxable_year over the sum of certain specified cash receipts sec_1_822-8 of the income_tax regulations further provides that the insurance_company must make an apportionment of the gross_receipts and resulting loss if as the result of a particular sale_or_exchange of a capital_asset the company’s gross_receipts from sales of capital assets during the taxable_year are greater than the maximum amount provided in sec_832 in light of this apportionment rule and the illustrative computation set forth in example of sec_1 c iii a chronological tracing of gross_receipts up to the maximum amount allowed by sec_832 is a proper means of identifying qualifying sales for purposes of the abnormal capital_loss deduction facts taxpayer is a stock property and casualty insurance_company which is taxable under sec_831 of the internal_revenue_code taxpayer joins with parent and other affiliated corporations in filing a consolidated federal income return on a calendar_year basis in year-1 taxpayer claimed a deduction of dollar_figurea for losses from capital assets sold or exchanged to provide funds to meet abnormal insurance loss under sec_832 in computing its separate_taxable_income in order to compute this abnormal capital_loss deduction taxpayer first compared the sum of its cash expenditures during the taxable_year with respect to policyholder dividends losses_and_expenses to the sum of its cash receipts with respect to items included in gross_investment_income exclusive of capital_gains and net_premiums received this calculation resulted in a excess of cash disbursements over cash receipts of dollar_figureb pursuant to the quantitative test set forth in sec_832 taxpayer treated capital assets sold or exchanged during the taxable_year up to the amount of this cash_flow deficit as forced sales for the purpose of obtaining funds to pay abnormal insurance losses and policyholder dividends taxpayer made an extensive number of sales or exchanges of capital assets during year-1 resulting in gross_receipts which substantially exceeded the maximum amount provided in sec_832 for abnormal loss purposes accordingly it was necessary for taxpayer to identify the specific sales during the taxable_year which would be taken into account in determining the abnormal capital_loss deduction for this purpose taxpayer identified sales transactions resulting in losses of dollar_figurea the identified sales transactions occurred throughout the taxable_year and were apparently selected by taxpayer because they produced the greatest deductible loss in proportion to their total gross_receipts the examining agent has proposed to adjust taxpayer’s abnormal capital_loss deduction by chronologically tracing taxpayer’s sales of capital assets beginning with the first sale during the taxable_year until the gross_receipts on those sales are equal to the maximum limitation on qualifying sales set forth in sec_832 if this chronological tracing procedure is adopted the amount of taxpayer’s abnormal capital_loss deduction would be reduced to dollar_figurec you have requested our views whether the examining agent’s use of a chronological tracing method to select qualified sales transactions for purposes of the abnormal loss deduction under sec_832 is appropriate law and analysis sec_832 provides that the gross_income of an insurance_company which is taxable under sec_831 includes gain during the taxable_year from the sale or disposition of property sec_832 allows an insurance_company a deduction for capital losses to the extent provided in subchapter_p ie sec_1201 and following relating to capital_gains_and_losses plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders the statutory provision sets out a quantitative test for determining when capital assets are considered sold or exchanged in order to obtain funds to pay abnormal insurance losses and dividends to policyholder under this quantitative test capital assets are considered as sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends to policyholder to the extent that the gross_receipts from their sale are not greater than the excess if any for the taxable_year of the sum of the insurance company’s cash expenditures with respect to policyholder dividends losses_and_expenses over the sum of the insurance company’s gross_receipts with respect to investment_income items excluding capital_gains and net_premiums received the general_rule under sec_1211 is that a corporation can deduct its capital losses only to the extent of its capital_gains and cannot offset a net_capital_loss against ordinary_income under sec_1212 a corporation’s net_capital_loss becomes a capital_loss_carryback and carryover and is treated as a short term capital_loss in the year to which carried sec_832 provides limited relief from this general_rule by permitting an insurance_company to treat losses with respect to sales or exchanges of capital assets which in accordance with the statute’s quantitative test are considered to be made for the purpose of obtaining funds to pay abnormal insurance losses as a deductions from ordinary_income rather than becoming a net_capital_loss carryback and carryover under sec_1212 sec_832 also modifies the general_rule set forth in sec_1212 relating to capital_loss carrybacks and carryovers to prevent the amount of losses deducted from ordinary_income under the abnormal capital_loss provision from being taken into account twice in applying sec_1212 for this purpose the net_capital_loss for the taxable_year equals the amount by the capital losses for the taxable_year exceeds the capital_gains for such year plus the lesser_of either the taxable_income computed without regard to gains or losses from sales or exchanges of capital assets or losses from the sale_or_exchange of capital assets sold or exchanged to obtain funds to provide for the payment of abnormal insurance losses sec_1_832-5 of the income_tax regulations states that the abnormal capital_loss deduction allowed by sec_832 is the same as that previously allowed by c in the case of a mutual_insurance_company other than a life_insurance_company for purposes of the tax imposed under former accordingly the regulations under sec_1_822-8 which address the treatment of capital losses in applying former c also apply for purposes of the abnormal capital deduction of sec_832 sec_1_822-8 states in part that the deduction for capital losses under c includes not only capital losses to the extent provided in subchapter_p but in addition losses from capital assets sold or exchanged to provide funds to meet abnormal insurance losses and to provide for the payment of policyholder dividends losses in the latter case may be deducted from ordinary_income while the deduction for capital losses under subchapter_p is limited to the gains the rule in former c for determining when capital assets are deemed to be sold for the purpose of obtaining funds to pay abnormal insurance losses is the same as that provided in sec_832 specifically that capital assets shall be considered as sold for this purpose to the extent that the gross_receipts from their sale are not greater than the excess if any for the taxable_year of the sum of the insurance company’s cash expenditures with respect to policyholder dividends losses_and_expenses over the sum of the insurance company’s gross_receipts with respect to investment_income items excluding capital_gains and net_premiums received sec_1_822-8 provides in part that if by reason of a particular sale_or_exchange of a capital_asset gross_receipts are greater than the excess referred to in c the gross_receipts and resulting loss should be apportioned and the excess included in capital losses subject_to the provisions of subchapter_p in the tax_reform_act_of_1986 the provisions of part ii and part iii of subchapter_l which had distinguished between mutual insurance_companies other than life_insurance_companies and other insurance_companies were consolidated into a single part ii under the act therefore all insurance_companies other than life_insurance_companies are taxed under part ii of subchapter_l sec_831 through as a result of this consolidation the abnormal capital_loss provision available to mutual insurance_companies c was repealed and replaced by a single provision which applies to both stock and mutual insurance_companies sec_1_822-8 provides a series of examples which illustrate how this apportionment is made examples and are particularly relevant to the issue raised in your request both examples involve situations where under the rule set forth in c the maximum amount of sales or exchanges of capital assets which may be considered to be made in order to obtain funds for the payment of abnormal insurance losses and policyholder dividends equals dollar_figure in example the insurance_company had total gross_receipts from sales of capital assets during the taxable_year of dollar_figure resulting in losses of dollar_figure because the insurance company’s gross_receipts from sales of capital assets are less than the maximum amount set forth in c the example provides that the company treats all of its sales of capital assets during the taxable_year as made for the purpose of obtaining funds to pay abnormal insurance losses in contrast in example the insurance company’s gross_receipts from sales of capital assets during the taxable_year totaled dollar_figure resulting in losses of dollar_figure example also indicates that the insurance company’s last sale resulted in gross_receipts of dollar_figure and a loss of dollar_figure thus in this example t he last sale made the gross_receipts of dollar_figure exceed by dollar_figure the maximum amount of qualifying sales set forth in c consequently example indicates that the gross_receipts and loss on the last capital_asset sold must be apportioned based on this dollar_figure excess under the example this apportionment is made by comparing the remainder of the maximum amount set forth in c prior to the last sale to the gross_receipts generated by this last sale accordingly in example t he gross_receipts and the resulting loss are apportioned on the basis of the ratio of the excess of dollar_figure to the gross_receipts of dollar_figure or percent fifty percent of the loss of dollar_figure is deducted from the total loss of dollar_figure the remaining gross_receipts of dollar_figure and the proportionate loss of dollar_figure should be reported as capital losses under subchapter_p sec_832 provides that capital assets are considered sold or exchange in order to obtain funds to meet abnormal insurance losses only to the extent the gross_receipts from their sale are not greater than the excess of the insurance company’s cash disbursements with respect to specified items over gross_receipts with respect to specified items once the insurance company’s gross_receipts from sales transactions during the taxable_year exceed this maximum amount all further sales or exchanges of capital assets are considered nonqualifying sales so that any losses realized on those sales are subject_to the general provisions of subchapter_p rather than deductible against ordinary_income as a result the determination of which specific assets are considered sold or exchanged to obtain funds to abnormal insurance losses is not based on the subjective intent of the insurance_company but rather on the quantitative test set forth in the statute sec_1_822-8 further provides that if by reason of particular sale_or_exchange of a capital_asset the insurance company’s gross_receipts from sales of capital assets during the taxable_year are greater than the excess of cash disbursements over cash receipts the gross_receipts and resulting loss attributable to that transaction must be apportioned so that part of the loss is not treated as an abnormal capital_loss the manner of making this apportionment is illustrated is example of sec_1_822-8 this example refers to the last sale and the last capital_asset sold accordingly example of sec_1_822-8 implies that all sales preceding this last sale in point of time have been applied against the maximum limitation set forth in c in determining qualified sales for purposes of the abnormal capital_loss deduction once the gross_receipts and resulting loss on this last sale are apportioned all further sales or exchanges of capital assets are considered nonqualifying sales so that any losses attributable to those transactions must be taken into account under the general rules of subchapter_p in light of the apportionment rule set forth in sec_1_822-8 and the illustrative computation set forth in example of sec_1_822-8 we believe that a chronological tracing of gross_receipts from sales of capital assets during the taxable_year up to the maximum amount provided in sec_832 is a proper means of identifying qualifying sales for purposes of the abnormal capital_loss deduction application of a chronological tracing of gross_receipts up to the maximum amount provided in sec_832 is not inconsistent with the apparent legislative intent to provide limited relief to an insurance_company from the hardship of a forced sale of assets in years when the company has abnormal insurance losses moreover this chronological tracing approach avoids the difficult administrative problems that would arise if an insurance_company were required to demonstrate factually from internal records which specific sales throughout the taxable_year were in fact made to obtain funds to pay abnormal insurance losses case development hazards and other considerations although the apportionment rule in sec_1_822-8 and the illustrative computation in example of sec_1_822-8 may be reasonably interpreted as requiring a chronological tracing of gross_receipts from sales transactions up to the maximum amount allowed by sec_832 in order to identify which capital assets are deemed to be sold to pay for abnormal losses this interpretation is not irrefutable for example the references in the example to the last sale and last capital_asset sold may possibly refer to the terminal point of a series of sales transactions which are classified on some other basis than time as a further example if the insurance_company made no further sales of capital assets during the taxable_year after this last sale the apportionment of gross_receipts and the resulting loss in example is no different than the results that would have obtained if the insurance_company had made this apportionment based on its total gross_receipts and losses throughout the taxable_year see gcm cc i- date which approved of a chronological tracing method to identify qualifying sales but noted the possibility of alternative interpretations of the references in example of sec_1_822-8 to last sale and last capital_asset sold in addition it may be argued that the chronological ordering rule suggested by example of sec_1_822-8 should not be imposed in all circumstances which an insurance_company has gross_receipts from sales of capital assets during the year which exceed the maximum amount provided in sec_832 that is it is well established that examples in treasury regulations are generally considered to be simply illustrations of how a particular rule would apply in certain selected situations and nor exhaustive or exclusive explications of that rule see eg 790_f2d_534 6th cir e xamples incorporated in treasury regulations are generally considered illustrative only if you have further questions conerning this memorandum please contract don drees or gary geisler at or respectively
